December 22, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                            MERCEDES MOSBY, Appellant

NO. 14-10-00203-CV                       V.

                              POST OAK BANK, Appellee
                                ____________________



      This cause, an appeal from the judgment in favor of appellee, POST OAK BANK,
signed February 3, 2010, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED. We order appellant, MERCEDES MOSBY, to pay all costs incurred in
this appeal. We further order this decision certified below for observance.